Evans, J.
Three tenants in common'agreed, upon an oral partition of land. A dispute subsequently arose between two of them as to which was entitled to a small piece of the land under the partition agreement. In. a suit to compel specific performance of the oral partition, and for injunction against interference with the plaintiff’s possession of the contested land, on the interlocutory hearing for injunction, where the evidence was conflicting on the substantial issues, the judge 'did not abuse his discretion in refusing to grant the injunction prayed for.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.